                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                      CIVIL ACTION NO. 1:16-CV-00177-GNS-HBB


ROZELL DESHUN MARTIN                                                            PETITIONER


v.


RANDY WHITE                                                                    RESPONDENT


                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Petitioner’s Objections (DN 97, 99) to the Magistrate

Judge’s Findings of Fact, Conclusions of Law, and Recommendation (“R&R”) (DN 95),

Respondent’s Motion to Dismiss (DN 93), and Petitioner’s Motion to Proceed Pro Se (DN 98).

For the reasons stated below, the objections are OVERRULED, the R&R is ADOPTED, the

motions are DENIED AS MOOT, and the Petition is DENIED.

                            I.      STATEMENT OF CLAIMS

       Petitioner Rozell Deshun Martin (“Martin”) was indicted by a Logan Circuit Court grand

jury for the crimes of incest and being a persistent felony offender. (R&R 2, DN 95). Martin

allegedly engaged in sexual misconduct with his sixteen-year-old daughter, Jamie1, after she

moved in with him after living with other relatives. (R&R 2). Martin’s live-in girlfriend

subsequently contacted the Kentucky Department for Community Based Services to report an

alleged sexual encounter between Martin and Jamie. (R&R 2).




1
  In the Kentucky Supreme Court’s direct review of Martin’s conviction, the court used the
pseudonym of Jamie for the victim. See Martin v. Commonwealth, No. 2013-SC-000071-MR,
2014 WL 5410241, at *1 n.1 (Ky. Oct. 23, 2014).
                                              1
       After the jury was empaneled at Martin’s trial, the trial court held an evidentiary hearing

to determine whether Martin would be permitted to present evidence that Jamie had made a prior

false allegation of abuse by her stepfather. (R&R 2-3). Martin’s counsel represented to the court

that he could not verify the veracity of the allegations or to whom the accusations were reported,

but Martin intended to testify that it was his understanding that Jamie moved in with him due to

the prior allegations against her stepfather. (R&R 2). The trial court excluded that evidence but

permitted Martin to put evidence relating to this defense in the record by avowal. (R&R 2-3).

       At trial, the girlfriend testified that she had discovered explicit messages between Martin

and Jamie on Jamie’s cell phone. (R&R 2). Jamie confirmed that Martin sent her the messages,

and when confronted with the messages, Martin claimed that he intended to send the messages to

someone else. (R&R 2). Jamie testified that Martin forced her to engage in oral sex and sexual

intercourse. (R&R 2). As the sole witness called in his defense, Martin testified that the allegations

were false and asserted that the messages were sent to both embarrass Jamie and to discourage her

from viewing pornography. (R&R 2). The jury convicted Martin of one count of incest,2 and he

was sentenced to a term of twenty years in prison. (R&R 2 (citing Martin, 2014 WL 5410241, at

*3-4)). On appeal, the Kentucky Supreme Court affirmed the conviction. See Martin, 2014 WL

5410241, at *1.

       Martin subsequently moved to collaterally attack his conviction under Kentucky Rule of

Criminal Procedure (“RCr”) 11.42. (R&R 3). After Martin did not receive confirmation that his

motion had been received by the Logan Circuit Court, Martin filed a supplemental motion more

than one year later. (R&R 3). The Logan Circuit Court eventually denied the supplemental motion




2
  The Commonwealth’s Attorney voluntarily dismissed the other charge prior to trial. (R&R 2
n.2).
                                                  2
but sent the order to Russellville, Kentucky, rather than to where Martin is imprisoned in Eddyville,

Kentucky. (R&R 3-4). Martin also filed a writ of mandamus with the Kentucky Court of Appeals

seeking to compel the Logan Circuit Court to rule on his RCr 11.42 motion. The Logan Circuit

Court subsequently denied the initial motion on the basis that it never received the motion and

denied the supplemental motion without conducting an evidentiary hearing. (R&R 4).

       Martin filed a Petition for Habeas Corpus in this Court. (Pet., DN 1). Because Martin was

unable to develop the factual basis in support of his RCr 11.42 motion, this Court found that the

heightened requirements of 28 U.S.C. § 2254(e)(2) were inapplicable and granted Martin an

evidentiary hearing. (R&R 4). Following the evidentiary hearing, the Magistrate Judge issued the

R&R recommending the denial of Martin’s Petition. (R&R 18).

                                      II.   JURISDICTION

       This Court has jurisdiction to “entertain an application for a writ of habeas corpus on behalf

of a person in custody pursuant to the judgment of a State court” pursuant to 28 U.S.C. § 2254(a).

                               III.     STANDARD OF REVIEW

       The Anti-Terrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat. 1214

(1996) (“AEDPA”), applies to all habeas corpus petitions filed after April 24, 1996, and requires

“heightened respect” for legal and factual determinations made by state courts. See Herbert v.

Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). Section 2254(d), as amended by AEDPA, provides:

       An application for a writ of habeas corpus on behalf of a person in custody pursuant
       to the judgment of a State court shall not be granted with respect to any claim that
       was adjudicated on the merits in State court proceedings unless the adjudication of
       the claim—

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or




                                                 3
       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       This is a “difficult to meet and highly deferential standard . . . .” Cullen v. Pinholster, 563

U.S. 170, 181 (2011) (internal quotation marks omitted) (internal citation omitted) (citation

omitted). Legal conclusions made by state courts are also given substantial deference under

AEDPA. The Supreme Court has concluded that “a federal habeas court may overturn a state

court’s application of federal law only if it is so erroneous that there is no possibility fairminded

jurists could disagree that the state court's decision conflicts with this Court’s precedents.” Nevada

v. Jackson, 569 U.S. 505, 508-09 (2013) (per curiam) (internal quotation marks omitted) (quoting

Harrington v. Richter, 562 U.S. 86, 101 (2011)).

       When reviewing a magistrate judge’s report and recommendation regarding a prisoner’s

petition for a writ of habeas corpus, “[a] judge . . . shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). A reexamination of the exact same argument that was presented

to the Magistrate Judge without specific objections “wastes judicial resources rather than saving

them, and runs contrary to the purpose of the Magistrates Act.” Howard v. Sec’y of Health &

Human Servs., 932 F.2d 505, 509 (6th Cir. 1991); see also Manigaulte v. C.W. Post of Long Island

Univ., 659 F. Supp. 2d 367, 372 (E.D.N.Y. 2009) (“[W]hen a party makes only conclusory or

general objections, or simply reiterates his original arguments, the Court reviews the Report and

Recommendation only for clear error.” (internal quotation marks omitted) (citation omitted)).

New arguments raised for the first time in a petitioner’s objection to a magistrate judge’s report

and recommendation are considered waived. See Murr v. United States, 200 F.3d 895, 902 n.1

(6th Cir. 2000). Courts have applied this general rule in the habeas corpus context. See Brewer v.

                                                  4
Bottom, No. 10-26-KSF, 2012 WL 404878, at *8 (E.D. Ky. Feb. 8, 2012) (rejecting the petitioner’s

claim in habeas petition raised for the first time in objections to the report and recommendation

and noting that “[t]hese reasons alone are sufficient grounds to reject [the petitioner’s] objection.”).

                                       IV.     DISCUSSION

       A.       Petitioner’s Objections

       Both Martin and his counsel have filed documents styled as objections to the R&R. The

Court will address each separately.

                1.      Counsel’s Objection

       Martin’s counsel generally objects to the R&R and incorporates by reference the arguments

previously raised in support of habeas relief. (Pet’r’s Obj. 1-2, DN 97). As a sister court has aptly

noted as to general objections, “[a] general objection that fails to identify specific factual or legal

issues from the Recommendation, however, is not permitted, since it duplicates the [magistrate

judge]'s efforts and wastes judicial economy.” United States v. Luke, No. 6:15-CR-10-GFVT,

2016 WL 7191662, at *2 (E.D. Ky. Dec. 12, 2016) (citing Howard v. Sec’y of Health & Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991)); see also United States v. Chaplin, No. 1:16-CR-00001-

GNS, 2017 WL 1365226, at *3 n.1 (W.D. Ky. Apr. 7, 2017) (“At the end of his objections,

Defendant ‘incorporates by reference, all assertions, arguments and authority fully detailed in the

Defendant’s Motion to Suppress and Brief in Support of Motion to [S]uppress in addition to the

arguments above.’ That statement, however, does not constitute a ‘specific written objection to

the proposed findings and recommendations’ as required by Fed. R. Civ. P. 72(b)(2).” (internal

citation omitted) (citation omitted); Manigaulte, 659 F. Supp. 2d at 372 (citation omitted).

       Notwithstanding counsel’s general objection, the Court has reviewed the R&R for clear

error. Because the Court has found no clear error, the Court will deny counsel’s objection.



                                                   5
                2.      Petitioner’s Pro Se Objection

        Martin also filed a pro se objection to the R&R. (Pet’r’s Obj., DN 99). Because Martin

has identified specific grounds upon which he believes the Magistrate Judge erred in the R&R, the

Court will consider his objection, which focuses solely on his ineffective assistance of trial counsel

(“IATC”) claim as to his attorney’s purported failure to investigate whether Jamie had made a

prior false allegation of abuse. (Pet’r’s Obj. 1-3, DN 99).

        In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court articulated the

following standard applicable to IATC claims:

        A convicted defendant’s claim that counsel’s assistance was so defective as to
        require reversal of a conviction or death sentence has two components. First, the
        defendant must show that counsel’s performance was deficient. This requires
        showing that counsel made errors so serious that counsel was not functioning as the
        “counsel” guaranteed the defendant by the Sixth Amendment. Second, the
        defendant must show that the deficient performance prejudiced the defense. This
        requires showing that counsel’s errors were so serious as to deprive the defendant
        of a fair trial, a trial whose result is reliable. Unless a defendant makes both
        showings, it cannot be said that the conviction or death sentence resulted from a
        breakdown in the adversary process that renders the result unreliable.

Id. at 687. In the R&R, the Magistrate Judge found that Martin failed to satisfy both prongs of

Strickland.

                        a.      Deficient Performance

        Martin contends that the Magistrate Judge erred in findings relating to the efforts of

Martin’s trial counsel to investigate prior allegation of abuse reported by Jamie. (Pet’r’s Obj. 1-2,

DN 99). Martin argues that the evidence does show that his trial counsel made serious errors which

satisfies the first prong of Strickland. (Pet’r’s Obj. 1-2).

        Martin focuses on the Kentucky Supreme Court’s decision affirming his conviction in

which that court reviewed the evidence in the record regarding the prior allegation by Jamie. The

Kentucky Supreme Court noted that there was insufficient evidence in the trial record regarding

                                                   6
attempts by Martin’s counsel to investigate the prior allegation against Jamie’s stepfather. See

Martin, 2014 WL 5410241, at *2.

       In the present action, however, the Magistrate Judge conducted an evidentiary hearing, and

a record was developed as to the efforts of Martin’s trial counsel, Christian Woodall (“Woodall”)

to investigate the prior allegation. As the Magistrate Judge stated in the R&R regarding the efforts

of Woodall:

       Martin is incorrect that his counsel made “no efforts” to obtain any information
       related to the prior accusations against [the stepfather]. Woodall testified that he
       ordered the Cabinet for Health and Family Services records relevant to this case.
       Woodall was interested in these files as potential proof of Martin’s claim that
       [Jamie] made prior false allegations of sexual abuse against her [by] [the
       stepfather]. The files proved unhelpful. Woodall testified, “there’s really not that
       much there that’s really, really helpful to the case in my judgment.” In fact, the
       files state that the allegations of sexual abuse by [Jamie’s] stepfather were
       substantiated by statements from [Jamie] and her sister. Woodall later testified that
       this notation alone would not preclude him from further investigating the
       allegations if other evidence existed to support their falsity, but none existed.
       Woodall conducted follow up interviews with Martin’s mother and brother to assess
       [Jamie’s] credibility. The record shows that Martin’s counsel investigated the
       allegations, but the investigation proved fruitless. It appears the only evidence
       suggesting [Jamie’s] allegations against [the stepfather] were false was Martin’s
       unsubstantiated claims.

(R&R 14-15 (internal citations omitted) (citation omitted)). Thus, trial counsel’s investigation

appeared to substantiate Jamie’s accusation against her stepfather, rather than undermining that

accusation.3

       For the reasons outlined in R&R and above, Martin has failed to show that his trial

counsel’s performance was defective. Accordingly, he has not met his burden to satisfy the first

prong of IATC claim.



3
  Martin also points to another passage in the Kentucky Supreme Court’s decision in which his
trial attorney could not recall to whom Jamie made the prior allegation. (Pet’r’s Obj. 1-2, DN 99);
Martin, 2014 WL 5410241, at *2. His counsel’s memory lapse or incorrect answer does not
undermine Woodall’s investigation appearing to substantiate Jamie’s prior report of abuse.
                                                 7
                       b.      Prejudice

       Martin also contends that the Magistrate Judge erred in finding that he had failed to satisfy

the prejudice prong of Strickland. (Pet’r’s Obj. 2-3, DN 99). As the Supreme Court has stated,

“[w]hen a defendant challenges a conviction, the question is whether there is a reasonable

probability that, absent the errors, the factfinder would have had a reasonable doubt respecting

guilt.” Strickland, 466 U.S. at 695. In particular, Martin argues that the Magistrate Judge

considered the wrong hearing and applied the incorrect standard. (Pet’r’s Obj. 2-3, DN 99).

       The Court rejects that Martin’s argument that the Magistrate Judge considered the wrong

hearing in analyzing the prejudice prong. While Martin contends that the relevant hearing was the

Logan Circuit Court’s evidentiary hearing during the trial, Strickland and its progeny require this

Court to consider whether the outcome of his trial would have been different if the evidence had

been introduced.    See Strickland, 466 U.S. at 695.       The trial court’s determination of the

admissibility of the proffered evidence is part and parcel of the defense that Martin claims that he

was improperly precluded from introducing at trial—that Jamie had made a previous false

allegation of abuse. See id. (“In making this determination, a court hearing an ineffectiveness

claim must consider the totality of the evidence before the judge or jury.”).

       Martin’s argument that the Magistrate Judge applied the incorrect standard also lacks merit.

Under the approach adopted by Kentucky courts in determining the admissibility of prior

allegations of sexual abuse:

       If the unrelated accusations are true, or reasonably true, then evidence of such is
       clearly inadmissible primarily because of its irrelevance to the instant proceeding.
       Additionally, unrelated allegations which have neither been proven nor admitted
       to be false are properly excluded. If demonstrably false, the evidence still must
       survive a balancing test, i.e., the probative value must outweigh the prejudicial
       effect.




                                                 8
Hall v. Commonwealth, 956 S.W.2d 224, 227 (Ky. 1997). As the Kentucky Supreme Court made

clear in Dennis v. Commonwealth, 306 S.W.3d 466 (Ky. 2010), in addressing the “demonstrably

false standard,” “[s]elf-serving denials and investigations that do not exonerate but merely fail to

substantiate are not sufficiently probative of falsity to justify breaching the alleged victim’s

shield.” Id. at 475.

        As the Magistrate Judge correctly noted, Martin has failed to meet his burden to prove the

prejudice prong. (R&R 16). The Court will overrule his objection,

        B.      Certificate of Appealability

        In the R&R, the Magistrate Judge recommended the denial of a certificate of appealability

as to Martin’s claims. (R&R 18). To be entitled to a certificate of appealability, Martin must

demonstrate that reasonable jurists would find the Court’s assessment of the constitutional claims

debatable or wrong. See Slack, 529 U.S. at 484. For the reasons outlined in the R&R and above

in addressing the merits of Martin’s claims, the Court concludes that no reasonable jurist would so

find in this case.

        C.      Petitioner’s Motion to Proceed Pro Se

        Petitioner also moves to proceed pro se in presenting his objection to the R&R. He states

that he has been unable to contact his appointed counsel, calls are not returned, and mail is returned

unopened. Because the Court is overruling Petitioner’s Objection and dismissing his Petition, the

Court will deny this motion as moot.

        D.      Respondent’s Motion to Dismiss

        Respondent has moved to dismiss the Petition. Because the Court is dismissing the

Petition, the Court will deny this motion as moot.




                                                  9
                                   V.    CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED as follows:

      1.     Petitioner’s Objections (DN 97, 99) to the Magistrate Judge’s Findings of Fact,

Conclusions of Law, and Recommendation (DN 95) are OVERRULED.

      2.     The Magistrate Judge’s Findings of Fact, Conclusions of Law and

Recommendation (DN 95) is ADOPTED as and for the opinion of this Court.

      3.     Petitioner’s Petition for Habeas Relief (DN 1) is DISMISSED.

      4.     The issuance of a certificate of appealability pursuant to 28 U.S.C. § 2253(c) and

Fed. R. App. P. 22(b) is DENIED.

      5.     Respondent’s Motion to Dismiss (DN 93) and Petitioner’s Motion to Proceed Pro

Se (DN 98) are DENIED AS MOOT.




                                                                March 27, 2020


cc:   counsel of record
      Rozell Deshun Martin, pro se




                                             10
